Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 2, the use of a disc cutter in combination with the new recitation in parent claim 1 that there are two or more cutting member.  There is support for this on lines 16+ of page 16 of the specification, but it admits it is not illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,2,9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-180385 in view of Supron et al.(8,960,064), Kanbe (6,302,605), Komori et al.(6,102,596), Kuramoto et al.(5,531,530), Kobayashi (4,981,059) and Guglielmetti et al.(9,044,873).
At the onset, Examiner recommends that Applicant break claim 1 into multiple paragraphs for easier reading, similar to what has been done below.
JP2013-180385 shows an apparatus with most of the recited limitations, as follows; 
An apparatus for converting a sheet into a continuous strip, wherein the sheet has a sheet body extending in a longitudinal direction and having a first longitudinal edge and a second longitudinal edge extending on opposite sides of the sheet body, 
wherein the apparatus comprises (see sheet in figure 6);
a cutting device with one or more cutting members (21) for cutting the sheet along one or more cutting lines and,
a feeding device (9-11) for feeding the sheet in a feeding direction and in a feeding plane across the one or more cutting lines, 
one or more drives (3, etc.) for providing a relative movement between the one or more cutting members and the sheet, 
one or more sensors (5,6) for detecting the first longitudinal edge and the second longitudinal edge and 
a control unit (end of paragraph 0017) that is operationally connected to the one or more drives, the feeding device and the one or more sensors for controlling the movement of the one or more cutting members relative to the sheet based on the detection of the first longitudinal edge and the second longitudinal edge by the one or more sensors to create a sequence of cuts in which the cuts are spaced apart in the feeding direction over a strip width and alternately extend in a first cutting direction transverse to the feeding direction and parallel to the feeding plane from one of the longitudinal edges towards and terminate at a transition width short of the other of the longitudinal edges to form a plurality of interconnected sheet sections (see bottom of figure 6), 
wherein the control unit is arranged for variably controlling the strip width (paragraphs 0038,0040),
wherein, for each cut of the sequence of cuts, the control unit is arranged for controlling the movement of the one or more cutting members 
As seen in strikethrough above, JP2013-180385 has all the recited features except they start the cutter mid-sheet, and then proceed to the edge.
Examiner takes Official Notice that when using a traversing cutter to cut only part of the sheet, it is old and well known to start at the edge and pull up short of the far edge (thus pulling up mid-sheet).  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
A first example of this is Supron, who teaches a traversing cutter (74) that starts at one edge and pulls up short of the far edge to make a partial cut (read lines 35-44, column 5).
A second example of this is Kanbe, who teaches a traversing cutter (10) that starts at one edge and pulls up short of the far edge to make a partial cut (see figure 3a).
A third example of this is Komori, who teaches a traversing cutter (29) that starts at one edge and pulls up short of the far edge to make a partial cut (lines 27-34 of column 4).
A fourth example of this is Kuramoto, who teaches a traversing cutter (21) that starts at one edge and pulls up short of the far edge to make a partial cut (see figure 1).
A fifth example of this is Kobayashi, who teaches a traversing cutter (21) that starts at one edge and pulls up short of the far edge to make a partial cut (see paragraph spanning columns 5 and 6).
The reason Examiner cites so many of these references is to stress that this is the predominate way this task is performed in the industry, and also since each one does it a slightly different way.  Additional references can be cited if challenged, as this is common.
It would have been obvious to one of ordinary skill to have modified JP2013-180385 by having his cutter start at the sheet edge, and pull up mid-sheet, as is well known and taught by Supron, Kanbe, Komori, Kuramoto, Kobayashi and others, since it is known for the same purpose of making partial cuts, and it is the predominate way it is done in this industry.  Most, if not all, of the above references also teach the sensors, so one of ordinary skill would have no trouble adapting the sensors of JP2013-180385 to work with the new direction of cutting.
With respect to the added limitation at the end of claim 1, Examiner takes Official Notice that it is old and well known to employ two transverse cutters, one downstream of the other, in order to make two simultaneous cuts and thus halve the cutting time.  An example of this is Guglielmetti, who shows two traversing cutters (110,120).  Additional examples can be provided if challenged, as this is a common concept.  Furthermore, the courts have long ruled that doubling something for multiplied effect is obvious, see St. Regis paper Co. v. Bemis Co., Inc. 193 USPQ 8,11.
It would have been obvious to one of ordinary skill to have provided JP2013-180385 with a second, similar cutter downstream or upstream of the first cutter, as is well known and taught by Guglielmetti and others, in order to halve the cutting time.
In regard to claim 2, Supron, Kanbe, Komori, Kuramoto, Kobayashi all teach the use of disk blades.  It would have been obvious to one of ordinary skill to have further modified JP2013-180385 by employing a disk blade, since it is known for the same purpose.
With respect to claim 9, the drive members are element 3.
As for claim 32, the each of these steps is discussed above in regard to claim 1, with the added note that JP2013-180385 is cutting rubber sheets (an elastomeric material, see translated abstract).  The modification to add a second cutter, taught by Guglielmetta, is not needed for claim 32.

5.	Applicant's arguments have been fully considered but they are not persuasive.
	Applicant’s amendment has overcome the prior art rejection, but a new prior art rejection is set forth above.
	In regard to claim 32, Applicant argues that the secondary references to Supron, Kanbe, Komori, Kuramoto and Kabayashi cut paper, and thus one of ordinary skill would not look to them when cutting elastomeric material.  Firstly, it is base reference to JP2013-180385 that teaches cutting elastomeric material.  For claim 1, the secondary references only change the direction of cutting, and do not alter JP2013-180385’s ability to cut elastomeric material.  If Applicant is arguing that Supron, Kanbe, Komori, Kuramoto and Kabayashi are non-analogous art, then Examiner respectfully disagrees.  Both the base reference and the secondary references are drawn to the same field of making partial transverse cuts in thin sheet material, which is a very narrow field of endeavor.  Teachings from one are clearly applicable to the other.
	Applicant’s argues against the “rejection” under 35 USC 112f.  Examiner notes that no rejection has been made under 112f.  Paragraph 3 of the previous action is merely a claim scope analysis.  If Applicant would like to get out from under the 112f analysis, just delete the generic placeholder “members”, so it reads “one or more first drives”.
	If Applicant would like to float any claims amendments, they are welcome to call the Examiner any time.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724